In a proceeding to obtain an extension of time beyond the period prescribed by statute (Public Authorities Law, § 1212; Civ. Prae. Act, § 24) for the commencement of an action against the New York City Transit Authority to recover damages for personal injuries sustained by the claimant on December 23, 1957, when she was caused to be thrown to the floor of a bus operated by the Authority, the Authority appeals from an order of the Supreme Court, Richmond County, dated October 6, 1959, which granted claimant’s application and authorized her to commence her action against it within 40 days after it orally examines her or within 10 days after it advises her of its election not to examine her. Order reversed on the law, without costs, and application denied. No questions of fact were considered. Reading the pertinent statutory provisions together, ordinarily an action founded on tort against the New York City Transit Authority, must be commenced within a year and 30 days after the cause of action accrues (Public Authorities Law, § 1212, subds. 1, 2, 4; Civ. Prac. Act, § 24; cf. Amex Asphalt Corp. v. City of New York, 288 N. Y. 721; Javet v. City of New York, 187 Misc. 841, affd. 272 App. Div. 795). Claimant’s application for an extension of time beyond this period to commence her action was made approximately one year and four months after she sustained her injuries. Her sole excuse for her delay was the prolonged illness of her attorney, a fact of which she first became aware about six months after her accident. In view of the unequivocal language of the pertinent statutes referred to, such illness offers no basis for excusing her failure to commence the action within the time limited therefor (cf. Christian v. Village of Herkimer, 5 A D 2d 62 [4th Dept.], affd. 5 N Y 2d 818; Woodcrest Constr. Co. v. City of New York, 185 Misc. 18, affd. 273 App. Div. 752 [1st Dept.], motion for leave to appeal denied 297 N. Y. 1042; Sullivan v. City of Watervliet, 285 App. Div. 179 [3d Dept.]). Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.